          Case 2:20-cr-00221-AJS Document 23 Filed 10/14/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       )
                                               )
              vs.                              )   Criminal No. 20-221
                                               )
JORDAN COYNE,                                  )
                                               )
                           Defendant.          )


                      HEARING MEMO – Status Conf (counsel only)
                             Date hearing held: 10/14/20
                            Before Judge Arthur J. Schwab

                                     Jonathan Lusty
 Counsel for Government
                                     William McCabe
 Counsel for Defendant
                                     Marsia Balobek
 Court Reporter
                                     BFM/LCK
 Law Clerk/Deputy Clerk
                                     10:00 AM
 Start time
                                     10:10 AM
 End time

                                          NOTED:


The Court schedules a Status Conference or Change of Plea for 1/14/21 at 11:00 AM

The Court grants defendant’s motion and Pretrial Motions are due 1/14/21.
